SOMERYILLE, J.
The general ruléis, that the refusal of a presiding judge to quash an indictment is not.revisable in this court on error.—State v. Jones, 5 Ala. 666; 1 Bish. Cr. Proc. (3d Ed.), § 761; Nixon v. The State, 68 Ala. 535. Admitting, however, that the. present case belongs to a class constituting an exception to this rule, we are of opinion that the motion to quash was properly overruled. The record does not present a case where the indictment was found by the *283grand jury without any evidénce of witnesses, which is often held to be good ground for quashing. The effort is merely to institute an inquiry into the sufficiency of the evidence introduced before the grand jury to- sustain the finding of the indictment.—Sparrenberger v. The State, 53 Ala. 481. The Circuit Court properly refused to enter into such an investigation, and its judgment is affirmed.